Jeremy C. Lieb
Ian S. Dooley
EARTHJUSTICE
441 W 5th Avenue, Suite 301
Anchorage, AK 99501
T: 907.277.2500
E: jlieb@earthjustice.org
E: idooley@earthjustice.org

Eric P. Jorgensen
EARTHJUSTICE
325 Fourth Street
Juneau, AK 99801
T: 907.586.2751
E: ejorgensen@earthjustice.org
Attorneys for Plaintiffs Center for Biological Diversity et al.


                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

CENTER FOR BIOLOGICAL DIVERSITY et al.,                  )
                                                         )
          Plaintiffs,                                    )
            v.                                           )   Case No. 3:20-cv-00308-SLG
                                                         )
BUREAU OF LAND MANAGEMENT et al.,                        )
                                                         )
          Defendants,                                    )
                                                         )
CONOCOPHILLIPS ALASKA, INC.,                             )
                                                         )
          Intervenor-Defendant.                          )
                                                         )

  PLAINTIFFS’ RULE 62(d) MOTION FOR INJUNCTION PENDING APPEAL




         Case 3:20-cv-00308-SLG Document 45 Filed 02/03/21 Page 1 of 6
       Pursuant to Rule 62(d) of the Federal Rules of Civil Procedure, Plaintiffs move for

an injunction pending appeal of the Court’s order denying Plaintiffs’ motion for

preliminary injunction. Doc. 43. The Bureau of Land Management (BLM) has issued

permits necessary for ConocoPhillips Alaska, Inc. (ConocoPhillips) to proceed with

construction of the Willow Master Development Plan (“Willow Project” or “Project”)

and ConocoPhillips has indicated that it could begin ice road construction as early as

February 2, 2021, and that it plans to break ground at the mine site on February 12, 2021.

Doc. 31-4 at 8, ¶12. An injunction pending appeal is necessary to maintain the status quo

and to preserve the possibility for Plaintiffs to obtain effective and complete relief.

Plaintiffs request that the Court enjoin implementation of Defendants’ approval of the

Willow Project, including authorization of construction activities planned for this winter,

while the appeal is pending. In the alternative, Plaintiffs request that the Court grant a

short-term injunction, until February 26, 2021, to preserve the status quo while Plaintiffs

seek an emergency injunction from the Ninth Circuit Court of Appeals.

       The standard for an injunction pending appeal is similar to the standard for

issuance of a preliminary injunction. See Se. Alaska Conservation Council v. U.S. Army

Corps of Eng’rs, 472 F.3d 1097, 1100 (9th Cir. 2006). However, even when a district

court denies a request for preliminary injunction, the same court may enter an injunction

pending appeal given the importance of preserving the status quo when the plaintiffs have

raised serious legal questions and will suffer irreparable harm without injunctive relief

while the matter is pending on appeal. See Conservation Cong. v. U.S. Forest Serv.,

CBD et al. v. BLM et al.,
Case No. 3:20-cv-00308-SLG                                                            2


          Case 3:20-cv-00308-SLG Document 45 Filed 02/03/21 Page 2 of 6
803 F. Supp. 2d 1126, 1134 (E.D. Cal. 2011) (denying an injunction pending appeal in a

case challenging a timber sale, but “because of the potential for irreparable harm,”

granting plaintiff a limited injunction of 10 days to seek a stay from the Ninth Circuit);

W. Land Exch. Project v. Dombeck, 47 F. Supp. 2d 1216, 1218-19 (D. Or. 1999) (denying

injunction pending appeal, but ordering 60-day delay in land exchange to permit groups

to move appellate court for an injunction pending appeal). An injunction pending appeal

may be especially appropriate where the case presents matters of first impression.

See, e.g., Peak Med. Okla. No. 5, Inc. v. Sebelius, No. 10-CV-597-TCK-PJC, 2010 WL

4809319 at *2 (N.D. Okla. Nov. 18, 2010) (finding that matters of first impression raised

on appeal weighed in favor of injunction pending appeal); Sweeney v. Bond, 519 F. Supp.

124, 132, 133 (E.D. Mo. 1981) (granting injunction pending appeal based upon “serious

legal questions of first impression”). In Schrader v. Idaho Department of Health and

Welfare, for example, the district court ruled against the plaintiff on the merits, but stayed

the dissolution of its preliminary injunction pending appeal. 590 F. Supp. 554, 560

(D. Idaho 1984). The Ninth Circuit reversed on the merits, in favor of the plaintiff.

768 F.2d 1107 (9th Cir. 1985); see also Bates v. Jones, 958 F. Supp. 1446, 1471-72 (N.D.

Cal. 1997) (granting stay where appeal raised “an issue of first impression in the Ninth

Circuit”), rev’d on the merits, 131 F.3d 843 (9th Cir. 1997). Without the injunction

pending appeal, the plaintiff would have been deprived of the relief to which she was

entitled.



CBD et al. v. BLM et al.,
Case No. 3:20-cv-00308-SLG                                                           3


            Case 3:20-cv-00308-SLG Document 45 Filed 02/03/21 Page 3 of 6
       As Plaintiffs explained in their motion for preliminary injunction, Defendants

violated the National Environmental Policy Act (NEPA) by failing to adequately disclose

and analyze global greenhouse gas emissions from the Willow Project, making precisely

the same unlawful choices that the Ninth Circuit Court of Appeals recently rejected in

Center for Biological Diversity v. Bernhardt, 982 F.3d 723 (9th Cir. 2020), and by failing

to consider reasonable alternatives to ConocoPhillips’ proposal. Doc. 9 at 8-15.

Plaintiffs have demonstrated that they will suffer irreparable harm from the construction

of a permanent road in the Reserve, and from the blasting and other disturbance

associated with ConocoPhillips’ gravel mining. Id. at 16-22. These disturbances will

cause immediate and long-term, irreparable harm to Plaintiffs and their members. Id.

       The Court has not reached these issues; instead, it determined that the Naval

Petroleum Reserves Production Act’s (NPRPA) statute of limitations likely bars

Plaintiffs’ NEPA claims. Doc. 43 at 12-22. In so doing, the Court acknowledged, “[t]he

Ninth Circuit has not addressed whether the NPRPA’s judicial review provision applies

solely to leasing [environmental impact statements (EIS)]—or whether it extends to EISs

evaluating exploration or production projects.” Doc. at 13-14. No other court has yet

addressed this question either, and it is, therefore, a question of first impression. With

respect for the Court’s initial conclusions, Plaintiffs believe they are likely to prevail on

their argument that the language of the statute, its statutory and regulatory context, and

the Congress’ overall purposes in enacting the provision support the conclusion that it

applies only to an EIS considering whether or where to issue leases. This is true whether

CBD et al. v. BLM et al.,
Case No. 3:20-cv-00308-SLG                                                            4


          Case 3:20-cv-00308-SLG Document 45 Filed 02/03/21 Page 4 of 6
that EIS is broad and programmatic, like an EIS for a land management plan, or site-

specific, like an EIS for a decision to hold a particular lease sale. In light of the direct

language of the section, Plaintiffs have raised serious questions that support an injunction

to permit the Ninth Circuit to address this question before irreparable harm occurs.

       Respectfully submitted this 3rd day of February, 2021.

                             s/ Jeremy Lieb
                             Jeremy C. Lieb (Alaska Bar No. 1810088)
                             Eric P. Jorgensen (Alaska Bar No. 8904010)
                             Ian S. Dooley (Alaska Bar No. 2006059)
                             EARTHJUSTICE

                             Attorneys for Plaintiffs Center for Biological
                             Diversity, Friends of the Earth, and Greenpeace, Inc.




CBD et al. v. BLM et al.,
Case No. 3:20-cv-00308-SLG                                                             5


          Case 3:20-cv-00308-SLG Document 45 Filed 02/03/21 Page 5 of 6
             CERTIFICATE OF COMPLIANCE WITH WORD LIMITS

       I certify that this document contains 887 words, excluding items exempted by

Local Civil Rule 7.4(a)(4), and complies with the word limits of Local Civil Rule

7.4(a)(2).

       Respectfully submitted this 3rd day of February, 2021.

                       s/ Jeremy Lieb
                       Jeremy Lieb




CBD et al. v. BLM et al.,
Case No. 3:20-cv-00308-SLG                                                          6


          Case 3:20-cv-00308-SLG Document 45 Filed 02/03/21 Page 6 of 6
